Citation Nr: 0523308	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  03-06 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for degenerative disc disease of the lumbosacral spine.


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from November 1986 to 
September 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefit sought on appeal.  The veteran perfected 
an appeal of that decision.

The veteran's appeal was previously before the Board in March 
2004 and June 2005, at which times the Board remanded the 
case for additional development.  That development has been 
completed and the case returned to the Board for further 
consideration of the appeal.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The degenerative disc disease of the lumbosacral spine is 
manifested by pain; stiffness; range of motion of 70 degrees 
of forward flexion, 20 degrees of extension, and 30 degrees 
of bilateral lateral flexion and rotation, which is no more 
than slight limitation of motion; no more than moderate 
intervertebral disc syndrome; and no incapacitating episodes.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for degenerative disc disease of the lumbosacral spine are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5293 (2001); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. §§ 4.1, 4.3, 
4.40, 4.71a, Diagnostic Code 5243 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a higher rating 
for the low back disability because he has had to receive 
steroid injections and physical therapy for his back pain.
Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  
Duty to Notify

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform him of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that he provide any evidence in 
his possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); 38 C.F.R. § 3.159(b) (2004).

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in March 2004 by informing 
him of the evidence required to establish entitlement to a 
higher rating.  The RO also informed him of the information 
and evidence that he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  The RO informed him that 
although VA would make reasonable efforts to obtain the 
evidence he identified, it was ultimately his responsibility 
to provide the evidence in support of his claim.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the RO.  
The Court also held, however, that providing the VCAA notice 
to the claimant after the initial decision could satisfy the 
requirements of the VCAA if the timing of the notice was not 
prejudicial to the claimant.  Pelegrini, 18 Vet. App. at 121.  
In this case, the initial RO decision was made in August 
2001, but the veteran was not provided a section 5103(a) 
notice until March 2004.  For the reasons shown below, 
however, the Board finds that the delay in issuance of the 
VCAA notice was not prejudicial to the veteran.

Although the March 2004 notice was sent following the August 
2001 decision, the veteran has had more than a year following 
the notice to submit additional evidence or identify evidence 
for the RO to obtain.  The veteran did not respond to the 
March 2004 notice.  Following issuance of the notice the RO 
re-adjudicated the substantive merits of the veteran's claim 
in January and June 2005 supplemental statements of the case.  
In re-adjudicating the claim the RO considered all the 
evidence of record and applied the benefit-of-the-doubt 
standard of proof.  In resolving his appeal the Board will 
also consider all the evidence now of record, and apply the 
same standard of proof.  

The Court has held that an error in the adjudicative process 
is not prejudicial unless it "affects a substantial right so 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103, 
120 (2005), motion for review en banc denied (May 27, 2005).  
The Board finds that in this case the delay in issuing the 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim has been fully developed and 
was re-adjudicated after the notice was issued.
Duty to Assist

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for disability 
compensation, VA will provide a medical examination which 
includes a review of the evidence of record if VA determines 
it is necessary to decide the claim.  38 C.F.R. § 3.159(c) 
(2004).  

The RO provided the veteran VA medical examinations in 
February 2001, October 2002, and January 2003.  The veteran 
submitted a private medical report in support of his claim.  
He and his representative have been accorded the opportunity 
to present evidence and argument, and have done so.  He has 
not indicated the existence of any other evidence that is 
relevant to his appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
his claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his claim.  
See 38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 
15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) (2004).
Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2004).

Since the veteran's claim for an increased rating was 
initiated in February 2001, the rating criteria for back 
disabilities have been revised twice.  The rating criteria 
for intervertebral disc syndrome were revised in August 2002, 
effective September 23, 2002.  See Schedule for Rating 
Disabilities, Intervertebral Disc Syndrome, 67 Fed. Reg. 
54,345 (Aug. 22, 2002) (codified at 38 C.F.R. Part 4 (2004)).  
The rating criteria for all disabilities of the spine were 
revised in August 2003, effective September 26, 2003.  See 
Schedule for Rating Disabilities, The Spine, 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. Part 4 (2004)).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  If application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be 
no earlier than the effective date of the change in the 
regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the 
effective date of the change in the regulation, the Board can 
apply only the original version of the regulation.  
VAOPGCPREC 
3-00.

In the June 2005 supplemental statement of the case, the RO 
considered all three versions of the rating criteria in 
denying entitlement to a rating in excess of 20 percent.  The 
RO also informed the veteran of the criteria for a higher 
rating based on all three versions of the rating criteria.  
The Board finds, therefore, that it may proceed with a 
decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to him.  See Bernard v Brown, 4 Vet. App. 
384 (1993) (the Board is precluded from applying a law that 
has not been previously considered by the RO).  

According to the original rating criteria, Diagnostic Code 
5292 for limitation of motion of the lumbar spine provided a 
10 percent rating for slight limitation of motion, a 20 
percent rating for moderate limitation of motion, and a 40 
percent rating for severe limitation of motion.  38 C.F.R. 
§ 4.71a (2001).

Diagnostic Code 5293 for intervertebral disc syndrome 
provided a 60 percent evaluation if the symptoms were 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of the diseased disc, with little 
intermittent relief.  A 40 percent evaluation applied if the 
symptoms were severe, with recurring attacks and intermittent 
relief.  A 20 percent evaluation applied if the symptoms were 
moderate, with recurring attacks.  38 C.F.R. § 4.71a (2001).

The General Rating Formula for Diseases and Injuries of the 
Spine, which became effective in September 2003, is used to 
evaluate Diagnostic Codes 5235 to 5243, unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  With or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, a 40 percent rating applies 
if forward flexion of the thoracolumbar spine is 30 degrees 
or less or if there is favorable ankylosis of the entire 
thoracolumbar spine.  If forward flexion of the thoracolumbar 
spine is greater than 30 degrees but not greater than 60 
degrees; or if the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, a 
20 percent rating applies.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2004).

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
evaluated separately, under an appropriate diagnostic code.  
For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2004).

Intervertebral disc syndrome (Diagnostic Code 5243) is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, the disability is rated at 
40 percent if manifested by incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  If the incapacitating episodes 
have a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months, a 20 percent rating applies.  
For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2004).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.
Analysis

Since service connection was established in October 1999, the 
RO has evaluated the veteran's low back disability under 
Diagnostic Code 5292 for limitation of motion.  In accordance 
with that diagnostic code, a 40 percent rating is applicable 
if the limitation of motion is severe.  38 C.F.R. § 4.71a 
(2001).  The examinations in February 2001 and January 2003 
showed the range of motion, including any limitation of 
motion due to pain, to be normal.  The examination in October 
2002 showed that forward flexion was limited to 70 degrees 
due to pain (90 degrees being normal), and that extension was 
limited to 20 degrees due to pain (30 degrees being normal).  
Lateral flexion and rotation were both normal at 30 degrees.  
The Board finds that reduction in forward flexion from 90 to 
70 degrees, and extension from 30 to 20 degrees, with normal 
lateral flexion and rotation, represents no more than slight 
limitation of motion.  For that reason the criteria for a 
higher rating based on limitation of motion are not met.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The evidence 
shows that in addition to slight limitation of motion, the 
low back disability is manifested by pain, stiffness, and 
weakness in the lower extremities.  The slight limitation of 
motion that was demonstrated by examination would support no 
more than a 10 percent rating under Diagnostic Code 5292.  
The Board finds, therefore, that the additional functional 
limitations due to pain, stiffness, and weakness are 
appropriately compensated by the 20 percent rating that has 
been assigned.

Pursuant to Diagnostic Code 5293, a 40 percent rating is 
applicable if the intervertebral disc syndrome is severe, 
with recurring attacks and only intermittent relief; a 
20 percent rating applies if the symptoms are moderate, with 
recurring attacks.  During the February 2001 examination the 
veteran complained of constant soreness in the back.  He 
stated that he had given up his employment as a pilot, and 
was being trained as an accountant, because his private 
physician told him that his work as a pilot would aggravate 
his low back condition.  The examiner found, however, based 
on the veteran's subjective complaints, the results of the 
examination, and review of the radiographic findings, that 
the low back disorder did not interfere with the veteran's 
activities of daily living and would not impair his earning 
capacity.

During the October 2002 examination the veteran reported that 
he had flare-ups of back pain about once a month that lasted 
for a week.  When examined in January 2003 he stated that he 
had flare-ups of back pain five or six times a year that 
lasted for about five days.  He normally received physical 
therapy for these episodes, but they did not result in bed 
confinement or an increase in medication or interfere with 
his ability to work.  He was able to walk three miles a day, 
although he was unable to run.  He was able to perform all 
the activities of daily living, including during an 
exacerbation of back pain, and his low back disorder did not 
interfere with his employment.  

The Board finds that episodes of back pain that do not 
interfere with the activities of daily living represent no 
more than moderate impairment of earning capacity, as 
manifested by recurring attacks of intervertebral disc 
syndrome, and that the criteria for a disability rating in 
excess of 20 percent based on the rating criteria in 
Diagnostic Code 5293 are not met.  In addition, the 
disability rating pursuant to Diagnostic Code 5293 is not 
based only on limitation of motion, and incorporates all of 
the functional limitations caused by the low back disability.  
See Johnson v. Brown, 9 Vet. App. 7 (1996).  Consideration of 
those functional limitations does not, therefore, result in a 
higher rating.  Spurgeon, 10 Vet. App. at 194.

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 40 percent rating if forward flexion of the 
thoracolumbar spine is 30 degrees or less or if there is 
favorable ankylosis of the entire thoracolumbar spine.  None 
of the medical evidence indicates that forward flexion of the 
thoracolumbar spine is limited to 30 degrees, in that the 
minimum forward flexion was 70 degrees.  In addition, none of 
the evidence indicates that any part of the spine is 
ankylosed.  
The General Rating Formula for Diseases and Injuries of the 
Spine expressly incorporates all of the functional 
limitations resulting from a spinal disability, so that 
consideration of any additional functional limitations does 
not result in a higher rating.  

In addition, the evidence shows that the low back disability 
has not resulted in any incapacitating episodes, in that the 
veteran denied that the exacerbations of low back pain caused 
any interference with the performance of the activities of 
daily living or his employment.  Furthermore, the 
examinations in February 2001, October 2002, and January 2003 
revealed no evidence of a neurologic impairment to warrant an 
additional rating.  The Board finds, therefore, that the 
criteria for a higher rating based on the revised rating 
criteria are not met.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2004).

In summary, none of the criteria for a higher rating are met 
based on consideration of the original and revised rating 
criteria that are pertinent to the veteran's low back 
disability, including all functional limitations.  For that 
reason the Board finds that none of the versions of the 
rating criteria are more beneficial to the veteran.  
VAOPGCPREC 3-00.  The Board has determined, therefore, that 
the preponderance of the evidence is against the claim of 
entitlement to a disability rating in excess of 20 percent 
for degenerative disc disease of the lumbosacral spine.


ORDER

The claim of entitlement to a disability rating in excess of 
20 percent for degenerative disc disease of the lumbosacral 
spine is denied.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


